        Case 1:19-cr-00041-CW Document 6 Filed 04/25/19 Page 1 of 2



JOHN W. HUBER, United States Attorney (#7226)
DEE W. SMITH, Special Assistant United States Attorney (#8688)
ISAAC C. WORKMAN, Assistant Unites States Attorney (#14031)
Attorneys for the United States of America
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111-2176
Telephone:(801) 524-5682


                IN THE UNITED STATES DISTRICT COURT

                DISTRICT OF UTAH, NORTHERN DIVISION



UNITED STATES OF AMERICA,                1:19-CR-00041 CW
                                     :
                Plaintiff,             WRIT OF HABEAS CORPUS AD
                                     : PROSEQUENDUM
     vs.
                                     :
DELITE FLORINDA MAES,
                                     :
                Defendant.




      TO: THE UNITED STATES MARSHAL FOR THE DISTRICT OF UTAH, OR
 TO ANY OTHER UNITED STATES MARSHAL, AND TO ANY AUTHORIZED
 OFFICER IN WHOSE CUSTODY THE DEFENDANT MAY BE HELD:

 G R E E T I N G S:

      We command you that you bring the body of DELITE FLORINDA

 MAES, now confined in the Weber County Jail, before the

 Honorable Magistrate Judge Dustin B. Pead, presiding at the

 United States District Court, Salt Lake City, Utah, on the 29th

 day of APRIL 2019 at 2:15 p.m., of said day, and from day to day

 thereafter, for purposes of an Initial Appearance hearing

 regarding charges pending against the defendant in the United
       Case 1:19-cr-00041-CW Document 6 Filed 04/25/19 Page 2 of 2



States District Court, and in the above-entitled and pending

case; and for final disposition at a later date; and hold the

said defendant at all times in your custody as an agent of the

United States of America; that immediately after the conclusion

of the proceedings and final disposition of the above-entitled

case in the United States District Court, you return the

defendant to the institution where the defendant was confined,

under safe and secure conduct, and have you then and there make

a return upon this Writ.

    DATED this 25th day of APRIL 2019.




                                 _________________________________
                                 DUSTIN B. PEAD
                                 Magistrate Court Judge
